                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE


RICKY MATLOCK and                   )
BRIDGET MATLOCK,                    )
                                    )
            Plaintiffs,             )
                                    )
vs.                                 )     Case No.: 3:18-cv-00047
                                    )     Judge William L. Campbell, Jr.
ROUNDPOINT MORTGAGE                 )     Magistrate Judge Newbern
SERVICING CORPORATION,              )     JURY DEMAND
EMBRACE HOME LOANS,                 )
INC., and LOANCARE LLC,             )
                                    )
                                    )
            Defendants.             )
                                    )
                                    )
______________________________________________________________________________

                 PLAINTIFFS’ MOTION FOR LEAVE OF COURT
                      TO FILE DOCUMENTS UNDER SEAL
______________________________________________________________________________


       Plaintiffs Ricky Matlock and Bridget Matlock (“Plaintiffs”) respectfully.submit this

Motion for Leave of Court to File Documents Under Seal.

       In responding to Defendants’ motions for summary judgment, Plaintiffs intend to rely on

materials produced by Defendants in discovery that Defendants have designated as confidential

pursuant to the protective order entered in this case. See Dkt. 56. Pursuant to this Court’s order

(Dkt. 86), Local Rule 5.03,    and Section 5.07 of Administrative Order No. 167-1, Plaintiffs

hereby seek leave of Court to file their summary judgment opposition papers under seal.




    Case 3:18-cv-00047 Document 87 Filed 08/16/19 Page 1 of 2 PageID #: 618
                                                    Respectfully submitted,


                                                    /s/ Patrick Barrett
                                                    Patrick Barrett (BPR # 020394)
                                                    Barrett Law Office, PLLC
                                                    4205 Hillsboro Pike
                                                    Suite 303
                                                    Nashville, Tennessee 37215
                                                    (615) 463-4000
                                                    pbarrett@barrettlawofficetn.com

                                                    /s/ Henry Todd, Jr.
                                                    Henry Todd, Jr. (BPR # 005574)
                                                    Todd & Spencer
                                                    404 East College Street
                                                    Dickson, Tennessee 37055
                                                    Nashville, TN 37214
                                                    (615) 446-0511
                                                    henrytoddjr@bellsouth.net

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed and served upon the following
counsel via the Court’s electronic filing system and/or email on this 16th day of August, 2019.

       Shaun K. Ramey
       McGlinchey Stafford
       424 Church Street, Suite 2000
       Nashville, TN 37219
       sramey@mcglinchey.com

       Bret J. Chaness
       Rubin Lublin TN, PLLC
       3145 Avalon Ridge Place, Suite 100
       Peachtree Corners, Georgia 30071
       bchaness@rubinlublin.com


                                            /s/ Patrick Barrett




                                               2
    Case 3:18-cv-00047 Document 87 Filed 08/16/19 Page 2 of 2 PageID #: 619
